Title: To Alexander Hamilton from Eli B. Clemson, 10 September 1799
From: Clemson, Eli B.
To: Hamilton, Alexander


          
            Major General Hamilton—
            Sir
            West Chester Pennsylvania Sept. 10th. 1799
          
          Being favoured with a good Oportunity & for Fear of Miscariage of a Letter dated the 7th Inst. from me, According to the Secretary at wars notification I take the Liberty of Informing you I await your orders at the Above prescribed place with Attention or a Letter directed to downingstown — Office Pennsylvania Will be attended to By Your vary Obedient Servt.
          
            Eli B Clemson 2nd. Lieut
             1st US Regt Infantry
          
          
            Note I would rather wish to be on the Recruiting Service if you could be pleased to  order it so in Lancaster Chester  or some of the adjoining Counties in Pennsylvania
          
        